CHRIS DANIEL
 98*%&                         H \RRIS COUNTY DISTRICT CLERK

         &
                                                                            FILED IN
August 28, 2015                                                      14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      9/8/2015 9:34:47 AM
KYLE R. SAMPSON
                                                                     CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                            Clerk
917 FRANKLIN. SUITE 310
HOUSTON, TX 77002

Defendant's Name. GARY EDMUND HAYNES

Cause No: 1441991

Court-   248™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause.

Notice of Appeal Filed Date: 8/26/15
Sentence Imposed Date: 8/17/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: KYLE R. SAMPSON



Sincerely,



Criminal Post Trial Deputy

CC Devon Anderson
   District Attorney
   Appellate Division
   Hams County, Texas




This is your notice to inform any and all substitute reporters in this cause



                                                                        RECORDER’S MEMORANDUM
                                                                                   is of poor quality
                                                                        This instrument imaging
                                                                              at ilie time of



                    1201 Franklin POBox4651 Houston. Texas 77210-465 1
                                                                                                                                                   aa-f1
                                                          Cause No



                      a                                  THE STATE OF TEXAS
                                                                        v.
                                                                        jAIKJAJ


                      24$                  District Court / County Criminal Court at Law No.

                                                           Harris County, Texas


                                                            NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:

 On    9-3.5- 1-3
  NOTICE OF APPEAL of his conviction.
                                                      (date), the defendant in the above numbered and styled cause gives


 The    undersigned attorney (check appropriate box):
            /MOVES to withdraw.
       \/       ADVISES the court that he will CONTINUE to represent thejdefecfdant on appeal

  3-     3.5-t 5
  Date              pv     ,                                               Altefnev (Signature#
                                                                                                                     //
(TlAA-Cf ]Y/WAKJA
  Defendant   ndme) (Printed
                                                                         7ÿ7(0
                                                                         Att&rney
                                                                                  M     (Printed name)
                                                                                                                    ,fk_
            IL1®                                                             '   /</£
                                                                           State Bar-Numbci       -                 —/-)   s /   ,
                                                                             1 3 /? 7
                     AUG   2B 20ÿ5                                         Address

         Time:.       "Harris Couniy,
                                        'ÿ"ta8
                                                                           Telephone Number
 The dBUtmlant (etreggpflty fhat apply):
                 REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT


     V          appellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
                ASKS the court to set BAIL.
        Accordingly, Appellant ASKS the Court to conduct a hearing, make Findings, and enter an Order
 Granting the requested relief

            A          A.Stÿ-g.                                           (QAA, / Mu L-zjy1
   defendant /signature)                                                   Dcfendant’/Printkd m/me
                ,              „
  SWORfJ TO AND SUBSCRIBED BEFORE ME ON
                                                                 "        AUG 72 6 zhIB
  By Deputy District Clerk of Harris Counl
                                                                           rzy

  http //hcdco-intranet/CrimmaJ/Cnminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal 01281 1 doc                    Page 1 of 3
                                                                    1/28/1 1
                                                                  ORDER


          On                                  the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT indigent at this time.
           &1S indigent for the purpose of
                         employing counsel
                         paying fora clerk’s and court reporter’s record.
                                        counsel and/or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
   aÿCounsel’s motion to withdraw iÿtjRANTÿp / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
    oÿDefendant’s / appellant’s motion is GRANTED and
                       Attorney   _                                                 _
                       Bar Card Number__ SPN Number
                       is APPOINTED to represent defendant / appellant on appeal.

                       Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                       defendant/appellant on appeal.
                       Assistant Public Defender Assigned by HCPD
                                                        SPN Number
                                                                                   _
                       Bar Card Number

                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $_
        TO CONTINUE as presently set.
     OÿDENIED and is SET at No BOND. (Felony Only)


DATE SIGNED:
                           AUG 2 6 2016

                                                                         _
                                                                         JUDGEÿPRESIDING,
                                                                              DISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO.
                                                                         HARRIS COUNTY, TEXAS




http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Ltbrary/Crimmal Forms/Notice of Appeal 012811 doc   Page 2 of 3
                                                                    1/28/1 1
                                                     Cause No.    ILumi
THE STATE         OF   TEXAS                                                  IN THE PÿTDISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

Hornes,&                               , Defendant                            HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION                            OF   DEFENDANT’S RIGHT                   OF   APPEAL*
I, judge/of the trial court, certify this criminal case.
     0       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
     t~l     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
             is a plea-bargain case, and the defendant has NO right of appeal, [or]

             the defendant has waived the right of appeal.
                                                                           AUG 2 6 2016
Judge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX R APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


 M
Defendant
               cmm                                                        Detent ant's Counsel

Mailing Address: _
                                   FILED
                                    Chris Daniel                          State Bar of Texas ID number:                         3* Y
                                        District Ciork
Telephone number:                       /Min 26 ?nis                      Mailing Address:       <7?7 fhSkiÿl
Fax number (if any)         Time:
                                   -     Hairtq fiftunty. Texas           Telephone number
                             By.
                                               Deputy                     Fax number (if any):                                 _
* “A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)
                                                                  CLERK
                                                                                                                       9/1/2011
                                  PAUPER S OATH ON APPEAL
CAUSE NO.:      iMM                                              OFFENSE:
THE STATE OF TEXAS                                                                ISTRICT COURT
VS.                                                             OF
GÿOCVM ’fW|vNg.S                                                 HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                            l      lA-ÿA    _     , defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.

                                                     m                       _
                                                    DEFENDANT            '
SUBSCRIBED AND SWORN to before me, this                       day   oU                      A.D.. 20   /ST
                                                SLEfiOTY DISTRICT CLERK
                                                     2ÿZDISTRICT COURT
                                                     ARRIS COUNTY, TEXAS

                                                        ORDER
On       fjn/ is                                                                />
                                    the court conducted a hearing and found t|aat mb defendant is indigent.
0ÿ      The court orders that
        defendant/appellant on appeal.
                                           j/lfL
                                            1
                                                                5o/\         is appointed
                                                                                                       '

                                                                                                     -TK
        The court reporter is ordered to prepare and file the reporter’s record without charg7tothe\
        defendant/appellant.                                                                    \
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
_                                        , by certified mail return recdptxequested.


                                                    JUDGE PRESIDING 1
                                                    _      DISTRICT COURT
                                                    HARRIS COUNTY, TEXAS

                                                    AFFIRMATION
           j/uL                      _ , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a orief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action as deemed necessary.
                                                                          Qoy?SÿI
      ATTORNEY (SIGNATURE)                                               BAR/SPN NUMBER

      7/7                                                                                              7PocA
                                                                                                             ZIP
      ADDRESS                                                            CITY                STATE

     f7/?)337Vÿ0                                                         (ill) 77ÿ7ÿ7
      PHONE                                                              FAX NUMBER

       k'jjbfikfltfaAinfoo
                      >
                           A        \AJ.   CO/V\
      EMAIL ADDRESS

     SWORN TO AND SUBSCRIBED BEFORE ME ON                                AUG 2 6 2016

                                                   -DEPUTY D        CLERÿ(SIGNATURE)
                                                      DISTRICT CLERK
                APPEAL CARD

               I CM OH 5 Cause No.
                                      Mmi
                The State ofTexas



Date Notice
Of Appeal:     Ofi'dfS- I S
                                    2- 1 7-/5
Presentation:                 Vol.         Pg..

Judgment:                     Vol.         Pg-

Judge Presiding
Court Reporter   _
                 CtZhti
                 _
                        K&£hPfJ
                            mSS,
Court Reporter
Court Reporter   _
Attorney
on   Tran'   Mnwjnf&p,.     Tiwsm/
Attorney
on Appeal    Scimfximj jtijU R
         Appointed            Hired

Offense   Ayjrawttcd hssajJt fmlluM&nfar
Jury Trail:           Yes             No

Punishment
Assessed
               IJÿKIQL
              _
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
                £
Confined:             Yes            No

Date Submitted
To Appeal Section
                        >

                     OHj !MQ j/S
                                /
                                      _
Deputy   ClerÿÿÿÿAÿ